                Case 3:20-mc-80092-LB Document 1 Filed 05/29/20 Page 1 of 2
                                                            FILED
 1   ERIC LANCASTER (SBN 244449)                              May 29 2020
     eric.lancaster@whitecase.com
 2   RYUK PARK (SBN 298744)
     ryuk.park@whitecase.com                            SUSANY. SOONG
 3   WHITE & CASE LLP                              CLERK, U.S. DISTRICT COURT
     3000 El Camino Real                        NORTHERN DISTRICT OF CALIFORNIA
 4   Two Palo Alto Square, Suite 900
     Palo Alto, CA 94306-2109                            SAN FRANCISCO
 5   Telephone: (650) 213-0300
     Facsimile: (650) 213-8158
 6
     Attorneys for Subpoenaed Party
 7   DAREN ORZECHOWSKI

 8

 9

10                               UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
12

13   In Re Subpoena of Daren Orzechowski        Misc. Case No. C20-80092MISC LB

14
     POWERMAT TECHNOLOGIES, LTD.,               Related to 1:19-cv-00878-VSB (S.D.N.Y)
15
                   Plaintiff,                   DAREN ORZECHOWSKI’S NOTICE OF
16                                              MOTION TO QUASH BELKIN
           v.                                   INTERNATIONAL INC.’S SUBPOENA
17
     BELKIN INTERNATIONAL INC.,
18                                              Judge: [TBD]
                   Defendant.                   Hearing Date: [TBD]
19                                              Hearing Time: [TBD]
                                                Location: [TBD]
20

21

22

23

24

25

26

27

28
                                                  Daren Orzechowski’s Motion to Quash Belkin Subpoena
                                                                                                    .
                Case 3:20-mc-80092-LB Document 1 Filed 05/29/20 Page 2 of 2



 1          TO ALL PARTIES AND ITS ATTORNEYS OF RECORD:
 2          NOTICE IS HEREBY GIVEN that on a date to be determined and at a time to be
 3   determined, or as soon thereafter as the matter may be heard in the United States District Court
 4   for the Northern District of California, non-party Daren Orzechowski (“Mr. Orzechowski”) will
 5   move this Court for an order granting his Motion to Quash Belkin International Inc.’s (“Belkin”)
 6   Subpoena for Deposition Testimony and Documents (“Subpoena”). The motion will be based
 7   upon this Notice of Motion and Motion, memorandum in support of motion to quash, supporting
 8   exhibits, the pleadings and documents on file in this matter, and on any evidence as may be
 9   presented at the hearing on this motion.
10

11    Dated: May 29, 2020                              Respectfully submitted,

12                                                     WHITE & CASE LLP
13
                                                       /s/ Eric Lancaster
14                                                         Eric Lancaster

15                                                     Attorneys for Subpoenaed Party
                                                       Daren Orzechowski
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          Daren Orzechowski’s Motion to Quash Belkin Subpoena
                                                      1
